Richardson, C. J.,
delivered the opinion of the court.*
It must now be considered as settled law in this state, that where a demandant in a writ of entry shows an actual seizin in himself of the demanded premises, such seizin cannot be disproved on the part of the tenant by showing a title in a third person, under whom he does not claim. 3 N. H. R. 274, Bailey vs. March; 13 Pick. 24, King vs. Barns.
But it is insisted, on the part of the tenant, that the evidence introduced by the demandants was insufficient to prove that they ever had an actual seizin of the gore of land in which the demanded premises lie. To this it was answered, that the act of the legislature, passed the 18th June, 1802, independent of the other testimony, gave the demandants an actual seizin.
We shall proceed to examine the legal effect of that act.
The proceedings in the legislature in relation to the said gore, clearly show that the understanding of the legislature and of the proprietors of Enfield and Grantham was, that the gore, through a mistake in the charter of Enfield, had been left ungranted ; and the object of the act was to vest the gore in the proprietors of Enfield, and locate the township of Enfield according to the intent of the charter. The act amounts to a grant of the gore to the proprietors of Enfield. 5 N. H. R. 280; 4 Mason 268, Stokes vs. Dawes.
It has always been held, in this state, that the deed of one who is actually seized, passes an actual seizin. Thus in Bailey vs. March, 3 N. H. R. 274, it was held, that to give a demandant an actual seizin, which could not be disproved by showing a title in a stranger, it was enough to show that he had a deed from one who had an actual seizin.
*515A grant of land by an act of the legislature vests an actual seizin in the grantee. The grant in such a case is a public act, much better calculated to give notoriety to the conveyance than an actual entry upon the land by an agent of the state, or by the grantee. And this notoriety of the grant is, in contemplation of law, equivalent to an actual entry by the grantee. 8 Cranch 246—248; 5 Coke 94; 3 Green. 441, Hill vs. Dyer.
When this case was before us on a former occasion, we were of opinion that the actual location of Enfield by the legislature was valid against all the world except the proprietors of Grantham. And we are now of opinion that the act of the legislature vested in the proprietors of En-field an actual seizin of the gore, which in twenty years ripened into a complete title, even against the proprietors of Grantham, whatever their claims might have otherwise been, if during the twenty years they acquiesced in the act of the legislature without setting up any claim to the gore. The evidence offered, then, by the tenant, to prove a title in the proprietors of Grantham, was properly rejected, and there must be

Judgment on the verdict.


 Parker. J., did not sit.